Citation Nr: 1137337	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, rated as noncompensably disabling prior to July 21, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to May 1952.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim for an increased rating for his service-connected bilateral hearing loss.  The Board remanded the case in January 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain clarification from the Veteran's private treatment provider concerning a treatment record, provide the Veteran with VA examination, and then re-adjudicate the claim.  The RO provided the Veteran with VCAA-compliant notice, attempted to seek clarification from the Veteran's private audiologist, and scheduled the Veteran for a VA examination, which was conducted in July 2011.  The Veteran was then provided a rating decision and supplemental statement of the case (SSOC) in August 2011.  The AOJ awarded the Veteran an increased rating to 10 percent for his service-connected hearing loss, effective from July 21, 2011.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  For the period prior to July 21, 2011, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the right ear and Level IV in the left ear.

2.  For the period since July 21, 2011, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level V in the right ear and Level III in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met for the period prior to July 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating higher than 10 percent for service-connected bilateral hearing loss have not been met since July 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

In this respect, through April 2008 and April 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the April 2008 and April 2011 notice letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2008 and April 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2008 and April 2011 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the April 2008 and April 2011 notice letters.  

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment from private treatment providers, as well as from the Oklahoma City VA Medical Center (VAMC), have been associated with the claims file.  In addition, the Veteran was provided VA audiological examinations in June 2008, July 2010, and July 2011; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  The Veteran also testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the noncompensable disability rating assigned prior to July 21, 2011, and the 10 percent rating assigned thereafter.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

Relevant evidence of record consists of report of VA-authorized audiological examinations provided to the Veteran in May 2008, July 2010, and July 2011.  The Veteran has also submitted written argument in support of his claim and has provided records from a private treatment provider, as well as a report of audiogram conducted in November 2010.  He further testified before the undersigned Veterans Law Judge at a hearing in January 2011.

Results from the audiogram conducted at the May 2008 examination reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
65
70
LEFT
40
60
70
80

Puretone averages were 51 decibels for the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's May 2008 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85.  38 C.F.R. § 4.85, Table VI.  At the examination, the Veteran complained of a general difficulty with hearing.

The Veteran again underwent VA examination in July 2010.  At that time, the Veteran again complained of difficulty hearing and reported that he used hearing aids occasionally that he had received from his VA treatment provider.  Results from the audiogram conducted at the July 2010 VA examination reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
65
LEFT
45
65
75
80

Puretone averages were 49 decibels for the right ear and 66 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear, using Maryland CNC tests.  This results in no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85.  

The Veteran again underwent VA examination in July 2011.  At that time, the Veteran again complained of difficulty hearing.  Results from the audiogram conducted at the July 2011 VA examination reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
75
LEFT
50
65
75
90

Puretone averages were 51.25 decibels for the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 84 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's July 2011 VA audiogram to Table VI reveals no worse than Level V hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85.  At that time, the Veteran was specifically asked to describe the effects of his hearing loss on his occupational functioning and daily activities; It was concluded that hearing loss had no impact on his ordinary conditions of daily life or his ability to work.

The Veteran was also seen on multiple occasions by his treatment providers at the Oklahoma City VAMC.  Treatment records reflect that he complained of worsening hearing loss on multiple occasions and was given hearing aids in March 2008.  His VA audiologists conducted audiological testing in January 2008.  Results from that audiogram reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
65
70
LEFT
45
65
65
80

Puretone averages were 51.25 decibels for the right ear and 63.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear, using Maryland CNC tests.  The results of the Veteran's January 2008 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VI.  

Applying the results of the Veteran's May 2008 and July 2010 audiograms, as well as the January 2008 VA audiogram conducted at an Oklahoma City VAMC treatment visit, thus reveals no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 for the period prior to July 21, 2011.  Similarly, the results of the audiogram conducted at the July 21, 2011, VA examination reveals no worse than Level V in the right ear and Level III in the left ear.  Application of the above-noted findings to Table VII results in a disability rating of 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100 for the period from July 21, 2011.  Thus, the VA examination and VAMC treatment reports do not support the assignment of a compensable rating for the period prior to July 21, 2011 or a rating higher than 10 percent for the period from July 21, 2011.

During the pendency of the appeal, a private audiogram was conducted in November 2010.  Although no numerical results were provided, an interpretation of the charted results reflects that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
70
70
LEFT
65
85
100
100

Puretone averages were 58.75 decibels for the right ear and 87.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 56 percent in the left ear, although the results for the left ear appear to have been re-written over an earlier result.  Nevertheless, the Board finds that the report is of no probative value.  This is so because there is no indication that the results were Maryland CNC speech discrimination tests.  In that connection, the Board remanded the claim in January 2011 in light of the Court's recent holding that "when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification ... could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable."  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Specifically, the Board found that clarification of the speech recognition test results contained in the November 2010 private audiogram was required prior to adjudication of the Veteran's claim.  In an April 2011 letter to the private treatment provider, the agency of original jurisdiction requested additional evidence with respect to the November 2010 audiogram; however, the provider failed to provide any additional information.  The Board thus finds that, given the private provider's failure to provide any clarification, further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board acknowledges that the Veteran submitted records of private audiological treatment, including results of several private audiograms, pursuant to the Board's January 2011 remand.  However, it is unclear from the reports that any speech audiometry testing was conducted, or that the audiogram used puretone audiometry testing.  In that connection, the Board observes that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As noted above, when an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on puretone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  38 C.F.R. § 4.85(c).  Additionally, Table VIA is also used in cases of exceptional patterns of hearing loss are present.  There is nothing in the private audiology results, however, to indicate that the use of the speech discrimination test was not appropriate.  The Veteran also does not have an exceptional pattern of hearing loss.  Therefore, these results may not be used in evaluating the Veteran's bilateral hearing loss disability because they do not contain the results of a controlled speech discrimination test that may be used in rating (Maryland CNC).

In consideration of the evidence of record, the Board finds that audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear for the period prior to July 21, 2011, and no worse than Level V in the right ear and Level III in the left ear for the period from July 21, 2011.  Consequently, the Board concludes that the criteria for a compensable rating have not been met for the period prior to July 21, 2011, and that the criteria for a rating higher than 10 percent have not been met for the period from July 21, 2011.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable disability rating assigned for the period prior to July 21, 2011, and 10 percent thereafter, for the Veteran's service-connected bilateral hearing loss.  

The above determination is based upon consideration of applicable rating provisions.  In addition, the July 2011 VA examination report specifically addresses the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the July 2011 VA examiner that the Veteran reported that his hearing loss did not impact ordinary conditions of daily life or his ability to work.  Such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for higher disability ratings for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


							(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss for the period prior to July 21, 2011, is denied.  

A rating higher than 10 percent for bilateral hearing loss since July 21, 2011, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


